ACCEPTED
                                                                                                            05-14-01065-CR
                                                                                                 FIFTH COURT OF APPEALS
                                                                                                            DALLAS, TEXAS
                                                                                                       6/17/2015 2:40:43 PM
                                                                                                                 LISA MATZ
                                                                                                                     CLERK



                                       CAUSE NO. 05-14-01065-CR
                                                                                     FILED IN
                                                                              5th COURT OF APPEALS
ARTHUR FRANKLIN MILLER, JR.                          §              IN THE COURTDALLAS,    TEXAS
                                                                                   OF APPEALS
                                                     §                        6/17/2015 2:40:43 PM
                                                     §                              LISA MATZ
vs.                                                  §                                Clerk
                                                                    FOR THE FIFITH DISTRICT
                                                     §
                                                     §
THE STATE OF TEXAS                                   §              OF TEXAS AT DALLAS


          APPELLANT’S MOTION FOR PERMISSION TO ELECTRONICALLY FILE A
                MOTION FOR REHEARING 1 DAY AFTER THE DEADLINE

      TO THE HONORABLE JUSTICES OF SAID COURT:


             COMES NOW, Counsel for the Appellant, and files this Motion and Certification for

      Court to allow Appellant to electronically file a Motion for Rehearing one (1) day after the filing

      deadline, and would show in support thereof, the following:

                                                         I.

             Pursuant to the Tex. R. App. P. 4.1 (b), undersigned counsel certifies that the clerk’s

      office was not closed or inaccessible to the public during regular hours but counsel was unable to

      successfully file after several attempts by electronic means because of either an in counsel’s

      office “computer glitch” or possibly internet interruptions because of the recent building power

      outages caused by the recent severe weather.

                                                         II.

             In an attempt to comply with Tex. R. App. P. 49.1, a manual filing “the old fashioned

      way” by regular U.S. Mail was postmarked and completed on June 16, 2015.




      Motion for Permission to Electronically File Motion for
      Rehearing 1 Day After Deadline – Arthur Franklin Miller, Jr.                           Page 1 of 2
               WHEREFORE, PREMISES CONSIDERED, for these reasons, the Appellant

asks this Court to allow Appellant to electronically file the Motion for Rehearing one (1) day

after the deadline.

                                                     Respectfully Submitted,

                                                     /s/ Jay Ethington______________
                                                     Jay Ethington
                                                     SBN: 06692500
                                                     3131 McKinney Avenue
                                                     Suite 800
                                                     Dallas, Texas 75204
                                                     Tel: (214) 740-9955
                                                     Fax: (214) 740-9912
                                                     jay@jayethington.com
                                                     ATTORNEY FOR APPELLANT




                                CERTIFICATE OF SERVICE


       This is to certify that on the 17TH day of June, 2015, a true and correct copy of the above

and foregoing Motion was served on the attorney for the State of Texas, Amy Sue Melo Murphy,

Assistant District Attorney, Collin County District Attorney’s Office.



                                                     /s/ Jay Ethington
                                                     Jay Ethington




Motion for Permission to Electronically File Motion for
Rehearing 1 Day After Deadline – Arthur Franklin Miller, Jr.                           Page 2 of 2